07/11/2022


1
                                                                                          Case Number: DA 21-0552


2

3
              IN THE SUPREME COURT OF THE STATE OF MONTANA
4                                CAUSE NO. DA 21-0552
                                            )
5    STEPHANIE KIPFINGER, BEN               ) SUPREME COURT CAUSE No.
     CUNNINGHAM, INDIVIDUALLY AND AS ) DA 21-0552
6    NATURAL GUARDIAN AND NEXT              )
     FRIEND OF EVERETT CUNNINGHAM, A )
7    MINOR,                                 )         ORDER GRANTING
                                            )       EXTENSION OF TIME
8               Plaintiffs and Appellants,  )     FOR APPELLANTS TO FILE
                                            )           REPLY BRIEF
9         vs.                               )
                                            )
10   GREAT FALLS OBSTETRICAL AND            )
     GYNECOLOGICAL ASSOCIATES, AND          )
11   JULIE KUYKENDALL.                      )
                                            )
12              Defendants and Appellees.   )

13          UPON REVIEW of the Appellants’ Motion for Extension of Time to File Reply

14   Brief (Unopposed) and with good cause being shown first;

15          IT IS HEREBY ORDERED that the Appellant’s Deadline to File their Reply Brief

16   presently set for the 12th day of July, 2022 is hereby VACATED and RESET for the 24th

17   day of August, 2022.

18          No further extensions will be granted.

19          ELECTRONICALLY SIGNED AND DATED BELOW.

20
     CC:
21      -   Appellants:
              o Daniel J. Flaherty
22            o Will Ballew
              o Ben Novotny
23            o Michael Brooks
        -   Appellee, c/o Gary Kalkstein
24

                                                                               Electronically signed by:
                                                                                     Mike McGrath 1
                                                                        Chief Justice, Montana Supreme Court
                                                                                     July 11 2022